QUEST RESOURCES CORPORATION

BONUS COMPENSATION PLAN

May 16, 2007

 

Policy

Quest Resource Corporation (the “Company”) has established a Bonus Compensation
Plan (“Bonus Plan”), effective May 16, 2007, for the benefit of its employees
eligible for payment under the Plan. This Plan excludes employees of Quest
Midstream GP, LLC.

A bonus payment may be made annually under the Bonus Plan to eligible employees
in an amount up to 15% of base compensation (excluding bonuses and other
extraordinary compensation) that is earned in the year for which the bonus is
paid. The determination as to whether a bonus payment will be made under the
Bonus Plan for any given year, and the amount of that payment, is solely within
the discretion of the Company’s Compensation Committee. A bonus payment made in
any given year will not necessarily mean that a payment will be made in a
subsequent year (or that the amount/percentage of any subsequent year payment
will be the same as a prior year payment). This is true regardless of whether
predetermined profit levels are met and/or whether performance goals are
realized (by either a department or an individual employee). Moreover, not all
individuals will necessarily receive the same amount or the same proportionate
amount of a bonus payment. In other words, the determination as to whether a
payment is made, the amount of that payment and the employee(s) who will receive
that payment are all within the sole discretion of the Company’s Compensation
Committee.

Any decision by the Compensation Committee to award a bonus payment will be made
on or before April 1st of the year following the year for which the bonus is
awarded and will be paid as soon as practicable thereafter. A bonus payment may
be made in the form of cash, Company stock or stock of an affiliated company (or
any combination thereof); such method of payment shall be within the sole
discretion of the Company’s Compensation Committee.

Eligibility and Performance Criteria

The Company will generally follow the guidelines set forth below in determining
whether, and to whom, a bonus payment will be made. The Company reserves the
right, however, to change these guidelines at any time, with or without prior
notice to employees.

1.     Employees Eligible to Receive Payment. In order to receive a bonus
payment for any given year, an employee must meet the following eligibility
criteria:

 

i.

The employee must be a regular, full-time employee (defined as working at least
32 hours per week).

 

--------------------------------------------------------------------------------



 

ii.

The employee must have completed at least ninety (90) days of service on or
before December 31st of the year for which the bonus is paid.

2.            Performance Criteria (non-managerial/non-professional staff). The
performance criteria that may be utilized to determine whether a
non-managerial/non-professional employee is entitled to a bonus payment
includes, but is not necessarily limited to the following criteria:

 

a.

Attendance

 

b.

Attitude and positive communication skills

 

c.

Safety and accident record

 

d.

Proper and non-destructive use of equipment

 

e.

Disciplinary record

 

f.

Ability to follow supervisory instruction

 

g.

Length of service with the Company

 

h.

Quantity and quality of work performance

 

i.

Job knowledge

3.            Performance Criteria (managerial/professional staff). The
performance criteria that may be utilized to determine whether a
managerial/professional employee is entitled to a bonus payment includes, but is
not necessarily limited to the following criteria (as such criteria is
applicable to the individual employee).

 

a.

Planning and organizational skills

 

b.

Ability to understand and implement department requirements and goals, including
scheduling of tasks

 

c.

Knowledge of employee’s job position as well as positions of subordinates

 

d.

Attendance

 

e.

Length of service

 

f.

Attitude and positive communication skills

 

g.

Initiative and creativity

 

h.

Supervisory and leadership skills, including proper utilization and retention of
subordinates

 

i.

Quality and quantity of work and job thoroughness

 

2

 

--------------------------------------------------------------------------------



 

j.

Good judgment, including sound and practical business decisions

 

k.

Reliability and adaptability

 

l.

Willingness to take responsibility and to exercise independent judgment, when
necessary

 

m.

Teamwork

 

n.

Department performance as compared to budgetary guidelines

Employment Condition

In order to receive bonus payment under the Bonus Plan, the employee must be
employed on the date that the bonus payment under the Plan is paid and
distributed to employees.

Not an Employment Contract

This Policy shall not constitute a contract of employment, either express or
implied. The employment of each employee of the Company is “at will” and may be
terminated by either the employee or the Company at any time and for any reason.
The only exception to this section is if an employee has a separate written
employment agreement with the Company, signed by an appropriate officer of the
Company.

 

 

3

 

 